Motion by appellant for a stay, pending appeal, granted on condition that appellant perfect the appeal and be ready to.argue or submit it at the April Term, beginning March 26, 1962; appeal ordered on the calendar for said term. On the court’s own motion, the appeal will be heard on the original papers (including the typed minutes) and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant and respondent are directed to file six copies of their typewritten briefs and to serve one copy on each other. Appellant’s brief must be served and filed on or before March 19, 1962. Beldoek, P. J., Kleinfeld, Christ and Brennan, JJ., concur; Rabin, J., not voting.